DAVID T. PROSSER, J.
¶ 30. (concurring). This attorney discipline case is more than "problematic" because the facts are not clear.
¶ 31. Attorney Roitburd was named personal representative of his mother's estate. He had previ*607ously served as personal representative of his father's estate. Attorney Roitburd transferred many thousands of dollars from his mother's estate to his own accounts. Allegedly, he had earlier transferred money from his father's estate to himself so that it could not later be transferred to his mother. When these matters led to a discipline charge by the Office of Lawyer Regulation (OLR), Attorney Roitburd was not cooperative.
1 32. The majority opinion imposes a suspension of 60 days for his conduct; the concurring opinion of Justice Abrahamson would impose a suspension of two years. The latter suspension is the period of suspension that was sought by OLR and approved by the referee after a default judgment.
¶ 33. It is not uncommon for members of the court to disagree about the length of suspension for a disciplined attorney, but the difference between two months and two years is quite extraordinary. That difference must be grounded in two substantially different perceptions of the facts. When the facts are not clear, the court is forced to speculate about what the facts are or make assumptions about what the facts are, and those guesses or assumptions can be wrong.
¶ 34. Ironically, the court recently reviewed a separate but similar case that has been dismissed with no discipline. The case involved an attorney who served as trustee for his father's estate, which was created to protect the attorney's mother. Without authorization, the attorney took approximately $360,000 from the trust to pay for his gambling. When third parties informed the attorney's mother and other members of the family, the family rallied around the *608attorney who promised to pay all the money back with interest. The attorney also cooperated with the OLR. See OLR v. Karabon, No. 2015AP183 — D, which we also decide today.
¶ 35. The facts in the present case do not disclose what Attorney Roitburd's family thinks about his conduct. What we do know is that Attorney Roitburd did not cooperate with the OLR.
¶ 36. I believe that some discipline should be imposed in this case and that some discipline could have been imposed in the other case as well. How much discipline should be imposed in this case depends on facts we don't have. For that reason, I concur without a decision as to the amount of discipline.